WALSH, J.
Heard on defendant’s motion for new trial, based on the usual grounds, after verdict for plaintiff in the sum of $750.
The action was on the case for negligence, plaintiff claiming that she was struck and knocked down by an automobile of defendant on Broad Street, near Colfax, on March 29, 1925, about 8:45 p. m. The plaintiff claimed that she was standing between the car tracks, waiting for two city bound automobiles to pass by, when defendant’s car came to defendant’s left out of a line of waiting cars headed south on the westerly side of Broad Street and struck her before she had time or opportunity to get out of the way. The defendant’s version was that plaintiff came from his right, attempted to pass between his car and the car *66ahead of him, and walked into the side of his right front mudguard; that there was snow falling at the time; that plaintiff had an umbrella raised ánd started to hurry across without looking to see if there were any automobiles coming toward her. The jury evidently believed the plaintiff and there was sufficient evidence to justify the finding.
For Plaintiff: Davis & Coppcn.
For Defendant: Hogan & Hogan.
The damages of $750, while liberal, were not excessive. Plaintiff lost $54 in wages; the following parts of her body were injured, viz. back of head, left eye, both shoulders, both elbows, both knees. In addition, she suffered from nervous shock. There was testimony that plaintiff was being treated for her leg injury and nervousness at the time of trial.
Under the circumstances, we feel that substantial justice has been done.
Motion for new trial denied.